         Case 1:19-cr-00696-PAE Document 279 Filed 09/22/21 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                    September 22, 2021

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007


       Re:     United States v. Ari Teman, S2 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

        The Government writes to respectfully respond to defendant Ari Teman’s latest request to
relax the conditions of post-conviction supervision, this time to remove the condition of
location monitoring. See Dkt. No. 278. Furthermore, although the defendant is currently subject to
a curfew, the Probation Office reports that the only methods to enforce curfew without location
monitoring are unduly intrusive and resource intensive. The Probation Office therefore
recommends that, should the Court remove the condition of location monitoring, it should also
remove the curfew condition. As set forth below, the Government does not object to
removing the conditions of location monitoring and curfew. However, the Government believes
that, should the Court remove these conditions, it should increase the amount of the defendant’s
personal recognizance bond from $25,000 to $50,000.

         Following the defendant’s conviction at trial on counts of wire fraud and bank fraud, the
Government sought the defendant’s remand pursuant to 18 U.S.C. § 3143(a). Following oral
argument where the Court noted that immediate remand was a “close call,” the Court ordered the
defendant released subject to home detention enforced by location monitoring and adding a second
co-signer to the defendant’s $25,000 personal recognizance bond. See Trial Tr. 1157; Dkt. No. 91
(listing revised bail conditions). Since then, the defendant has moved multiple times to relax his
bail conditions, citing the need to exercise, leave his home more frequently for health reasons, and
the desire to work at certain times. See Dkt. Nos. 113, 201, 255. The Government has already twice
consented to these proposed modifications, and the Court has twice granted them. See Dkt. Nos.
203, 256.

       Now, given the defendant’s medical condition, the Government does not object to
removing the location monitoring and curfew conditions; however, the Government believes the
Court should increase the amount of the defendant’s personal recognizance bond from $25,000 to
$50,000. The defendant is now out of custody on the extraordinary relief of bail pending appeal,
and the facts that animated the Government’s decision to seek remand after trial remain true. See
         Case 1:19-cr-00696-PAE Document 279 Filed 09/22/21 Page 2 of 2




Trial Tr. 1141, 1151. The Government believes a modest increase in the amount of the defendant’s
personal recognizance bond is appropriate should the Court relax other bail conditions, such as
removing the conditions of location monitoring and curfew.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               By:       /s/
                                                     Kedar S. Bhatia
                                                     Assistant United States Attorney
                                                     (212) 637-2465

Cc:    All counsel (by CM/ECF)
       Ari Teman (by email)




                                               2
